DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 12/20/2021 have been entered.  In the amendment, the specification has been amended. 
The objection to the specification has been overcome. 

Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,627,492 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 21-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,627,492 has been overcome. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 recites a method comprising: operating, by a computing system, a Light Detection and Ranging (LIDAR) system to emit a plurality of light pulses and to detect return light pulses in a plurality of corresponding detection periods, wherein the plurality of corresponding detection periods includes (i) a plurality of standard detection periods that establish a nominal detection range for the LIDAR system and (ii) a plurality of extended detection periods having respective durations that are longer than respective durations of the one or more standard detection periods; detecting, by the computing system, an object based on one or more return light pulses detected during one or more extended detection periods; and determining, by the computing system, that the object is positioned outside of the nominal detection range based on one or more detection times of the one or more return light pulses relative to one or more emission times of one or more corresponding emitted light pulses. 
Independent claim 35 recites a non-transitory computer readable medium storing program instructions executable by one or more processors to perform functions comprising: operating a Light Detection and Ranging (LIDAR) system to emit a plurality of light pulses and to detect return light pulses in a plurality of corresponding detection 
Independent claim 38 recites a vehicle comprising: a Light Detection and Ranging (LIDAR) system; and a computing system configured to: operate the LIDAR system to emit a plurality of light pulses and to detect return light pulses in a plurality of corresponding detection periods, wherein the plurality of corresponding detection periods includes (i) a plurality of standard detection periods that establish a nominal detection range for the LIDAR system and (ii) a plurality of extended detection periods having respective durations that are longer than respective durations of the one or more standard detection periods; detect an object based on one or more return light pulses detected during one or more extended detection periods; and determine that the object is positioned outside of the nominal detection range based on one or more detection times of the one or more return light pulses relative to one or more emission times of one or more corresponding emitted light pulses. 
The claimed limitations as recited in combination in independent claim 21, as recited in combination in independent claim 35, and as recited in combination in 
The closest prior art, Hall et al. (US 2017/0269197), teaches a computing system for a self-driving vehicle comprising: one or more processors; a non-transitory computer readable medium; and program instructions stored on the non-transitory computer readable medium and executable by the one or more processors to: operate a Light Detection and Ranging (LIDAR) device to emit light pulses at emission times in accordance with an emission time sequence, wherein the emission time sequence includes a standard time period after a majority of emissions in the sequence and an extended time period after at least one of the emissions in the sequence, wherein the standard time period is associated with a nominal detection range for the LIDAR device. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 21, as recited in combination in independent claim 35, and as recited in combination in independent claim 38. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645